Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 August 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            D & hond: Sir./.—
            Nantes 23 Augt: 1783./.—
          
          Inclosed is an Acct: of the Expenses of Master Johnnott including his passage to
            Philadelphia amouting to £752 l.t. 2.— for which I have this day drawn a bill on you in favour of Messr: Laval & Wilfelsheim. It was not possible to get his passage at a
            Cheaper Rate, though extravagant & unreasonable all have been obliged to Submit.
            Another Lad of the Same age of Johnnot has also been made to pay it. I thought best to
            Send him as there is no prospect of another Opportunity Soon & the Difference would
            be Soon Swallowed up in daily Expenses./.— I am as ever &c
          
            M Benj franklin
          
        